
	

113 HR 1640 IH: Cyber Warrior Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1640
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Israel (for
			 himself, Mr. Hanna,
			 Ms. Schwartz,
			 Mr. Enyart, and
			 Mr. Palazzo) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend titles 10 and 32, United States Code, to enhance
		  capabilities to prepare for and respond to cyber emergencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Warrior Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The report of the
			 Department of Defense Science Board Task Force on Resilient Military Systems
			 and the Advanced Cyber Threat finds that [i]t is not clear that high-end
			 cyber practitioners can be found in sufficient numbers within typical
			 recruitments pools.
			(2)The report
			 recommends that [t]he Department must scale up its efforts to recruit,
			 provided facilities and training, and use effectively these critical
			 people.
			(3)The National Guard
			 has the authority to operate on active duty under title 10, United States Code,
			 and in National Guard status under title 32, United States Code.
			(4)The National Guard
			 can leverage the expertise of private sector information technology (IT)
			 specialists and help retain the capability of retiring military personnel
			 trained in cybersecurity matters.
			(5)The National Guard
			 in its status under title 32, United States Code, supports the Department of
			 Homeland Security and the Governors of the States in responding to natural
			 disasters.
			3.Enhancement of
			 preparation for and response to cyber emergencies
			(a)Establishment of
			 Cyber and Computer Network Incident Response Teams
				(1)In
			 generalThe Secretary of Defense shall establish in each of the
			 several States and the District of Columbia a separate team of members of the
			 National Guard under section 12310(d) of title 10, United States Code (as
			 amended by subsection (b)), and section 510 of title 32, United States Code (as
			 added by subsection (c)), to perform duties relating to analysis and protection
			 in support of programs to prepare for and respond to emergencies involving an
			 attack or natural disaster impacting a computer, electronic, or cyber
			 network.
				(2)DesignationEach
			 team established under paragraph (1) shall be known as a Cyber and
			 Computer Network Incident Response Team.
				(b)Use of active
			 National Guard personnelSection 12310 of title 10, United States
			 Code, is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)Operations
				relating to protection of public and private cyber infrastructure(1)Notwithstanding
				subsection (b), a member of the National Guard on active duty as described in
				subsection (a), or a member of the National Guard serving on full-time National
				Guard duty under section 502(f) of title 32 in connection with functions
				referred to in subsection (a), may perform duties relating to analysis and
				protection in support of programs to prepare for and respond to emergencies
				involving an attack or natural disaster impacting a computer, electronic, or
				cyber network.
							(2)The duties of members under this
				subsection may include duties to assist the combatant commands in developing
				and expanding their capacity relating to analysis and protection in support of
				programs to prepare for and respond to emergencies involving an attack or
				natural disaster impacting a computer, electronic, or cyber network.
							(3)The duties performed by members under
				this subsection may be performed for or in support of cyber and computer
				network incident response teams established pursuant to section 3(a) of the
				Cyber Warrior Act of 2013.
							(4)Notwithstanding section 502(f) of
				title 32, the costs of the pay, allowances, clothing, subsistence, gratuities,
				travel, and related expenses for a member of the National Guard performing
				duties under this subsection shall be paid from the appropriation that is
				available to pay such costs for members of the regular component of the armed
				force of that member.
							(5)Members of the National Guard on
				active duty who are performing duty described in this subsection shall be
				counted against the annual end strength authorizations required by section
				115(a)(1) of this title. The justification materials for the defense budget
				request for a fiscal year shall identify the number and component of members of
				the National Guard programmed to be performing duties described in this
				subsection during that fiscal year.
							(6)Members may not perform duties under
				this subsection unless the Secretary of Defense has certified to the Committee
				on Armed Services of the Senate and the Committee on Armed Services of the
				House of Representatives that the members possess the requisite skills,
				training, and equipment to be proficient in all mission
				requirements.
							.
				(c)Use of National
			 Guard personnel performing training or drill
				(1)In
			 generalChapter 5 of title 32, United States Code, is amended by
			 adding at the end the following new section:
					
						510.Preparation for
				and response to cyber emergencies
							Under regulations prescribed by the
				Secretary of the Army or the Secretary of the Air Force, as the case may be,
				members of the National Guard performing training or drill required by this
				chapter may perform duties relating to analysis and protection in support of
				programs to prepare for and respond to emergencies involving an attack or
				natural disaster impacting a computer, electronic, or cyber network, including
				in connection with cyber and computer network incident response teams
				established pursuant to section 3(a) of the Cyber Warrior Act of
				2013.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by adding at the end the following new item:
					
						
							510. Preparation for and response to cyber
				emergencies.
						
						.
				(d)Homeland defense
			 activities
				(1)In
			 generalChapter 9 of title 32, United States Code, is amended by
			 inserting after section 902 the following new section:
					
						902a.Homeland
				defense activities: activities relating to preparation for and response to
				cyber emergencies
							(a)In
				generalThe homeland defense
				activities for which funds may be provided under this chapter shall include the
				following:
								(1)The provision by units or members of the
				National Guard of education and training for State and local law enforcement
				and governmental personnel on analysis and protection to prepare for and
				respond to emergencies involving an attack or natural disaster impacting a
				computer, electronic, or cyber network.
								(2)Upon the order of the Governor of the
				State, the performance by units or members of the National Guard of activities
				being undertaken by the State government and local governments in the State on
				analysis and protection to prepare for and respond to emergencies described in
				paragraph (1).
								(b)Members
				authorized To perform activitiesThe members of the National Guard who may
				perform activities authorized by this section are members on full-time National
				Guard duty under section 502(f) of this title.
							(c)Performance in
				connection with cyber and computer network incident response
				teamsThe activities performed by members under this section may
				be performed for or in support of cyber and computer network incident response
				teams established pursuant to section 3(a) of the Cyber Warrior Act of
				2013.
							(d)Inapplicability
				of certain requirements and limitationsThe performance of activities under this
				section by members of the National Guard shall not be subject to the
				requirements and limitations in subsections (b), (c), and (d) of section 904 of
				this title.
							(e)DefinitionsIn this section:
								(1)The term Governor, in the case
				of the District of Columbia, means the commanding general of the District of
				Columbia National Guard.
								(2)The term State means the
				several States, the District of Columbia, the Commonwealth of Puerto Rico, and
				the Territories of the United
				States.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by inserting after the item relating to section 902 the
			 following new item:
					
						
							902a. Homeland defense activities: activities relating to
				preparation for and response to cyber
				emergencies.
						
						.
				(e)Training on
			 cyber duties
				(1)In
			 generalThe Secretary of the Army and the Secretary of the Air
			 Force shall ensure that the training provided to members of the Army National
			 Guard and the Air National Guard, respectively, on analysis and protection to
			 prepare for and respond to emergencies involving an attack or natural disaster
			 impacting a computer, electronic, or cyber network shall, to the extent
			 practicable, be equivalent to the training provided members of the regular
			 component of the Army and the Air Force on such matters.
				(2)ReportsNot
			 later than one year after the date of the enactment of this Act, and annually
			 thereafter for four years, the Secretary of Defense shall submit to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives a report on the training provided to members of
			 the Army National Guard and the Air National Guard pursuant to paragraph (1) on
			 the matters described in that paragraph. Each report shall include a
			 description of the training currently provided to members of the Army National
			 Guard and the Air National Guard on such matters, and such recommendations as
			 the Secretary considers appropriate for improvements to such training in order
			 to better align such training for members of the Army National Guard and the
			 Air National Guard, on the one hand, and members of the regular component of
			 the Army and the Air Force, on the other.
				(f)Additional
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report setting forth the following:
				(1)A
			 description and assessment of various mechanisms to recruit and retain members
			 of the regular components and reserve components of the Armed Forces with
			 expertise in computer network defense and operations, including modifications
			 of the curricula for the Reserve Officers' Training Corps programs, enhanced
			 opportunities for individuals to select their preferred Armed Force of
			 accession, payment of recruitment and retention bonuses, the provision of
			 educational scholarships and stipends, and enhanced funding of training and
			 certification programs.
				(2)An assessment of
			 the circumstances (including short-term deployment, virtual deployment, or
			 both) under which members of the reserve components with computer network
			 defense duties can be managed without the geographic relocation of such
			 members.
				(3)A
			 description of the training requirements and physical demands, if any, for
			 military occupational specialties relating to computer network defense.
				
